         Case 2:18-cv-00585-RFB-NJK Document 285
                                             281 Filed 01/19/21
                                                       01/18/21 Page 1 of 2
                                                                          3




 1   Jay J. Schuttert, Esq. (Nevada Bar No. 8656)         David S. Krakoff (pro hac vice)
 2   David W. Gutke, Esq. (Nevada Bar No. 9820)           Benjamin B. Klubes (pro hac vice)
     EVANS FEARS & SCHUTTERT LLP                          Lauren R. Randell (pro hac vice)
 3   6720 Via Austi Parkway, Suite 300                    Adam Miller (pro hac vice)
     Las Vegas, NV 89119                                  BUCKLEY LLP
 4   Telephone: (702) 805-0290                            2001 M Street NW, Suite 500
     Facsimile: (702) 805-0291                            Washington, DC 20036
 5   Email: jschuttert@efstriallaw.com                    Telephone: (202) 349-8000
 6   Email: dgutke@efstriallaw.com                        Facsimile: (202) 349-8080
                                                          Email: dkrakoff@buckleyfirm.com
 7   Andrew Z. Weaver (pro hac vice)                      Email: bklubes@buckleyfirm.com
     Michael D. Pegues (pro hac vice)
     POLSINELLI PC                                        Email: lrandell@buckleyfirm.com
 8                                                        Email: amiller@buckleyfirm.com
     1000 Louisiana Street, Suite 6400
 9   Houston, TX 77002
     Telephone: (713) 374-1600
10   Facsimile: (713) 374-1601
     Email: aweaver@polsinelli.com
11   Email: mpegues@polsinelli.com

12   Attorneys for Plaintiff/Counter-Defendants
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14
15   UNIVERSAL ENTERTAINMENT                            Case No.: 2:18-CV-00585 (RFB)(NJK)
     CORPORATION, a Japanese corporation,
16                                                       STIPULATION
                                                        ORDER         ANDSTIPULATION
                                                               GRANTING   ORDER TO TO
                   Plaintiff,                            EXTENDBRIEFING
                                                        EXTEND   BRIEFINGSCHEDULE
                                                                          SCHEDULERE:
                                                                                   RE:
17                                                       DEFENDANTS’  MOTION  TO COMPEL
                                                        DEFENDANTS' MOTION TO COMPEL
            vs.                                          PRODUCTIONBY
                                                        PRODUCTION    BYUEC
                                                                         UECOF
                                                                             OF
18                                                       DOCUMENTS SENT BY TOMOHIRO
     ARUZE GAMING AMERICA, INC., a Nevada               DOCUMENTS   SENT BY TOMOHIRO
                                                         OKADA TO UEC
19   corporation, KAZUO OKADA, an individual,           OKADA TO UEC
                                                         (FIRST REQUEST)
20                 Defendants.

21   ARUZE GAMING AMERICA, INC., a Nevada
     corporation, KAZUO OKADA, an individual,
22
                   Counter-Claimants,
23
            vs.
24
     UNIVERSAL ENTERTAINMENT
25   CORPORATION, a Japanese corporation,
     ARUZE USA, a Nevada corporation, and JUN
26   FUJIMOTO, an individual,

27                 Counter-Defendants.

28
                                                    1
            Case 2:18-cv-00585-RFB-NJK Document 285
                                                281 Filed 01/19/21
                                                          01/18/21 Page 2 of 2
                                                                             3




 1           IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that the time

 2   for Plaintiff Universal Entertainment Corporation (“UEC”) to file its Opposition to Defendants Aruze

 3   Gaming America, Inc.’s and Kazuo Okada’s Motion to Compel Production by UEC of Documents

 4   Sent by Tomohiro Okada to UEC (“Motion to Compel,” filed under seal on January 8, 2021 – ECF

 5   No. 276) is extended for fourteen (14) days, from January 22, 2021 to February 5, 2021. Likewise,

 6   the time for Defendants to file their Reply in support of the Motion to Compel is extended fourteen

 7   (14) days, from February 12, 2021 to February 26, 2021. This is the first stipulation for extension of

 8   time regarding either Plaintiff’s Opposition or Defendants’ Reply. This extension request is to

 9   accommodate counsel’s schedules and to provide the parties additional time to evaluate the Motion

10   to Compel and Plaintiff’s Opposition. Accordingly, for good cause showing, the parties have agreed

11   to the foregoing extension.

12          Dated
     IT IS SO     this 18th
              ORDERED. ___ day of January, 2021.

13   EVANS FEARS & SCHUTTERT LLP                       HOLLAND & HART LLP
     Dated: January 19, 2021
14
                                       _________________________
15    By:      /s/ Jay J. Schuttert                    By:
                                       United States Magistrate/s/ Bryce K. Kunimoto
                                                                Judge
            Jay J. Schuttert, Esq.                          J. Stephen Peek, Esq.
16          Nevada Bar No. 8656                             Nevada Bar No. 1758
17          David W. Gutke, Esq.                            Bryce K. Kunimoto, Esq.
            Nevada Bar No. 9820                             Nevada Bar No. 7781
18          6720 Via Austi Parkway                          Robert J. Cassity, Esq.
            Las Vegas, NV 89119                             Nevada Bar No. 9779
19                                                          9555 Hillwood Drive, 2nd Floor
            Andrew Z. Weaver, Esq. (pro hac vice)           Las Vegas, NV 89134
20
            Michael D. Pegues (pro hac vice)
21          POLSINELLI, PC                                  Attorneys for Defendants Aruze Gaming
            1000 Louisiana Street, Suite 6400               America, Inc. and Kazuo Okada
22          Houston, TX 77002
                                                            Jeffrey S. Love (pro hac vice)
23          David S. Krakoff (pro hac vice)                 Kristin L. Cleveland (pro hac vice)
            Benjamin B. Klubes (pro hac vice)               Klarquist Sparkman, LLP
24
            BUCKLEY LLP                                     121 SW Salmon St., Ste. 1600
25          2001 M Street NW, Suite 500                     Portland, OR 97204
            Washington, DC 20036
26          Attorneys for Plaintiff/Counter-                Attorneys for Defendant Aruze Gaming
            Defendants                                      America, Inc.
27

28
                                                       2
